                          IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                     NORTHERN DIVISION


     In re:                                                       Chapter 11

     REMINGTON OUTDOOR COMPANY, INC.,                             Case No. 20-81688-11
     et al.,1
                                                                  Joint Administration Requested
                                 Debtors.


                      DEBTORS’ MOTION FOR ENTRY OF AN
          ORDER ESTABLISHING PROCEDURES FOR INTERIM COMPENSATION
             AND REIMBURSEMENT OF EXPENSES FOR PROFESSIONALS

               Remington Outdoor Company, Inc. and its affiliated debtors, as debtors and debtors in

 possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter

 11 Cases”) hereby file this motion (this “Motion”), pursuant to Section 331 of title 11 of the

 United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), for entry of an order

 substantially in the form attached hereto as Exhibit A hereto (the “Proposed Order”) setting

 procedures for periodic interim allowance of compensation and reimbursement of expenses for

 counsel, investment bankers, and financial advisors (the “Case Professionals”) to the Debtors in

 the Chapter 11 Cases. In support of this Motion, the Debtors respectfully state as follows:




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
 Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc.
 (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
 Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
 Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW, Huntsville,
 AL 35824.



 43873885 v1

Case 20-81688-CRJ11             Doc 18 Filed 07/28/20 Entered 07/28/20 00:46:03                          Desc Main
                                      Document    Page 1 of 19
                                   JURISDICTION AND VENUE

           1.   This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

 This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2), and the Court may

 enter a final order consistent with Article III of the United States Constitution.

           2.   Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          BACKGROUND

           3.   On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

 petition for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their

 businesses as debtors and debtors in possession pursuant to sections 1107(a) and 1108 of the

 Bankruptcy Code. No party has requested the appointment of a trustee or examiner and no

 committee has been appointed or designated in these Chapter 11 Cases. The Debtors’ request for

 joint administration of these Chapter 11 Cases for procedural purposes only is currently pending.

           4.   The Debtors are one of America’s oldest and largest manufacturers of firearms,

 ammunition and related products for commercial, military, and law enforcement customers

 throughout the world. The Debtors employ approximately 2,100 full-time employees and operate

 seven manufacturing facilities located across the United States. The Debtors’ headquarters is

 located in Huntsville, Alabama.

           5.   Additional information regarding the Debtors’ businesses, assets, capital structure,

 and the circumstances leading to the filing of these Chapter 11 Cases is set forth in the Declaration

 of Ken D’Arcy in Support of Chapter 11 Petitions and First Day Pleadings of Remington Outdoor




 43873885 v1                                       2
Case 20-81688-CRJ11         Doc 18 Filed 07/28/20 Entered 07/28/20 00:46:03                Desc Main
                                  Document    Page 2 of 19
 Company, Inc. and its Affiliated Debtors and Debtors in Possession (the “First Day

 Declaration”), filed contemporaneously herewith and incorporated by reference herein.2

           6.       On the Petition Date, the Debtors filed applications to retain and employ:

 (i) O’Melveny & Myers LLP and Burr & Forman LLP, as counsel; (ii) Ducera Partners LLC, as

 investment banker; (iii) M-III Advisory Partners, LP, as financial advisor; and (iv) Prime Clerk

 LLC, as claims, noticing and solicitation agent. The Debtors may also need to retain additional

 professionals in connection with these Chapter 11 Cases.3 In addition, an official committee of

 unsecured creditors (the “Committee”) may be appointed in these Chapter 11 Cases and may wish

 to retain professionals.

           7.       The Debtors believe that establishing orderly procedures for the payment of fees

 and expenses for professionals whose retentions are approved by this Court pursuant to Bankruptcy

 Code sections 327 or 1103 and who will be required to file applications for allowance of

 compensation and reimbursement of expenses pursuant to Bankruptcy Code sections 330 and 331

 (each a “Professional” and, collectively, the “Professionals”) will streamline the administration

 of these Chapter 11 Cases and otherwise promote efficiency for the Court, the Office of the

 Bankruptcy Administrator for the Northern District of Alabama, and other parties in interest. A

 streamlined process for serving fee applications is in the best interest of the Debtors because it will




 2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First Day
 Declaration.
 3
    Other professionals may also be retained in accordance with the Debtors’ Motion for Entry of Interim and Final
 Orders Authorizing the Employment and Compensation of Professionals Utilized in the Ordinary Course of Business
 (the “Ordinary Course Professionals Motion”) filed contemporaneously herewith. If the Ordinary Course
 Professionals Motion is granted, such professionals will not need to file individual retention applications and will,
 subject to certain limitations, be paid in full each month without the requirement to file interim or final fee applications.
 In addition, the retention applications for Ducera Partners LLC and Prime Clerk LLC seek retention of those
 professionals without the need to file interim or final fee applications.



 43873885 v1                                                  3
Case 20-81688-CRJ11               Doc 18 Filed 07/28/20 Entered 07/28/20 00:46:03                                Desc Main
                                        Document    Page 3 of 19
 facilitate efficient review of the Professionals’ fees and expenses while saving the Debtors

 unnecessary copying and mailing expenses.

                                      RELIEF REQUESTED

           8.   The Debtors respectfully request entry of the Proposed Order, pursuant to

 Bankruptcy Code sections 105(a) and 331, establishing a streamlined process for the allowance

 and payment of compensation and reimbursement of expenses for Professionals who will be

 required to file applications for allowance of compensation and reimbursement of expenses

 pursuant to Bankruptcy Code sections 330 and 331.

           9.   Specifically, the Debtors propose that, except as otherwise provided in an order of

 the Court authorizing the retention of a specified Professional, the Professionals be permitted to

 seek interim payment of compensation and reimbursement of expenses in accordance with the

 following procedures (the “Interim Compensation Procedures”):

                (a)    On or after the fifteenth (15th) day, or the next business day if such day is
                       not a business day, of each month following the month for which
                       compensation is sought (the “Compensation Period”), each Professional
                       seeking interim allowance of its fees and expenses may file an application
                       that will include the relevant time entry and description and expense detail
                       for interim allowance of compensation and services rendered and
                       reimbursement of expenses incurred during the preceding month (a
                       “Monthly Fee Application”) with the Court, pursuant to Bankruptcy Code
                       section 331, for interim approval and allowance of compensation for
                       services rendered and reimbursement of expenses incurred during the
                       Compensation Period. Each Professional shall serve the Monthly Fee
                       Application on the following parties (the “Notice Parties”):

                       (i)       the Debtors, Remington Outdoor Company, Inc., et al., 100
                                 Electronics Boulevard SW, Huntsville, AL 35824;

                       (ii)      proposed co-counsel to the Debtors, O’Melveny & Myers LLP, 400
                                 South Hope Street, Los Angeles, CA 90071 (Attn: Stephen H.
                                 Warren, Esq. and Karen Rinehart, Esq.);

                       (iii)     proposed co-counsel to the Debtors, Burr & Forman LLP, 420 20th
                                 Street North, Suite 3400, Birmingham, AL 35203 (Attn: Derek F.
                                 Meek, Esq. and Hanna Lahr, Esq.);


 43873885 v1                                     4
Case 20-81688-CRJ11           Doc 18 Filed 07/28/20 Entered 07/28/20 00:46:03             Desc Main
                                    Document    Page 4 of 19
                     (iv)      counsel to Whitebox Advisors LLC, as Priority Term Loan Lender,
                               Brown Rudnick LLP, One Financial Center, Boston, MA 02111
                               (Attn: Andreas Andromalos, Esq. and Tia C. Wallach, Esq.), and
                               Balch & Bingham LLP, 1901 Sixth Avenue North, Suite 1500,
                               Birmingham, AL 35203 (Attn: Jeremy Retherford);

                     (v)       counsel to Cantor Fitzgerald Securities, as Priority Term Loan
                               Agent under the Debtors’ prepetition Priority Term Loan Credit
                               Agreement, Shipman & Goodwin LLP, One Constitution Plaza,
                               Hartford, CT 06103 (Attn: Kathleen M. LaManna, Esq. and Nathan
                               Plotkin, Esq.), and Balch & Bingham LLP, 1901 Sixth Avenue
                               North, Suite 1500, Birmingham, AL 35203 (Attn: Jeremy
                               Retherford);

                     (vi)      counsel to Ankura Trust Company, LLC as FILO Agent under the
                               Debtors’ prepetition FILO Term Loan Agreement and Exit Term
                               Loan Agent under the Exit Term Loan Agreement, Davis Polk &
                               Wardwell, 450 Lexington Avenue, New York, NY 10017 (Attn:
                               Donald Bernstein, Esq. and Joanna McDonald, Esq.), and Hand
                               Arendall Harrison Sale, 1810 5th Avenue North, Suite 400,
                               Birmingham, AL 35203 (Attn: Benjamin S. Goldman, Esq.);

                     (vii)     counsel to Franklin Advisors, Inc., as FILO Lender, Pillsbury
                               Winthrop Shaw Pittman LLP, Four Embarcadero Center, 22nd
                               Floor, San Francisco, CA 94111-5998 (Attn: Joshua Morse, Esq.
                               and Andrew Alfano, Esq.), and Christian & Small LLP, 505 North
                               20th Street, Suite 1800, Birmingham, AL 35203 (Attn: Daniel
                               Sparks, Esq. and Bill Bensinger, Esq.);

                     (viii) counsel to the United Mine Workers of America, 18354 Quantico
                            Gateway Dr., Suite 200, Triangle, VA 22172 (Attn: Deborah Stern,
                            Esq.);

                     (ix)      the Office of the Bankruptcy Administrator for the Northern District
                               of Alabama, P.O. Box 3045, Decatur, AL 35602 (Attn: Richard M.
                               Blythe, Esq.); and

                     (x)       counsel for any statutory committee appointed in these Chapter 11
                               Cases.

               (b)   The first Monthly Fee Application submitted by each Professional shall
                     cover the period from the effective date of such Professional’s retention
                     through and including the last day of the month following such date. For
                     the avoidance of doubt, the first Monthly Fee Application for the
                     Professionals whose retentions are approved by the Court on or prior to July
                     31, 2020 shall be on or after August 15, 2020.




 43873885 v1                                     5
Case 20-81688-CRJ11         Doc 18 Filed 07/28/20 Entered 07/28/20 00:46:03              Desc Main
                                  Document    Page 5 of 19
               (c)   Any Professional who fails to file a Monthly Fee Application for a particular
                     month(s) may subsequently submit a consolidated Monthly Fee Application
                     for a particular month(s). All Monthly Fee Applications shall comply with
                     the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure (the
                     “Bankruptcy Rules”), and, to the extent applicable the Local Rules for the
                     United States Bankruptcy Court for the Northern District of Alabama (the
                     “Local Rules”).

               (d)   Each Notice Party will have ten (10) calendar days, or the next business day
                     if such day is not a business day, after service of a Monthly Fee Application
                     to object thereto (the “Objection Deadline”). Upon the expiration of the
                     Objection Deadline: (i) if no objections have been filed, each Professional
                     shall file a certificate of no objection, or a certificate of partial no objection
                     with the Court, whichever is applicable, after which the Debtors shall be
                     authorized to pay such Professional an amount equal to 80% of the fees and
                     100% of the expenses requested in its Monthly Fee Application (the
                     “Maximum Interim Payment”); or (ii) if an objection is properly filed, the
                     Professional shall be entitled to 80% of the fees and 100% of the expenses
                     not subject to an objection (the “Actual Interim Payment”).

               (e)   If any Notice Party objects to a Professional’s Monthly Fee Application (the
                     “Affected Professional”), it must, on or before the expiration of the
                     Objection Deadline, file with the Court and serve on the Affected
                     Professional and each Notice Party a written objection (an “Objection”) so
                     as to be received on or before the Objection Deadline. The Objection shall
                     specifically identify the objectionable fees and expenses, including the
                     amount of the applicable fees and expenses, and the basis for the Objection.
                     Thereafter, the objecting party and the Affected Professional may attempt
                     to resolve the Objection on a consensual basis. If the parties are able to
                     resolve their dispute, the Affected Professional shall serve on the Notice
                     Parties a statement indicating that the Objection has been withdrawn or
                     settled, and the Debtors shall promptly pay, in accordance with
                     subparagraph (d) that portion of the Monthly Fee Application that is no
                     longer subject to an Objection up to the Maximum Interim Payment. If the
                     parties are unable to resolve their dispute within twenty-one (21) calendar
                     days, or the next business day if such day is not a business day, after service
                     of the Objection, the affected Professional may either: (i) file a response to
                     the Objection with the Court, together with a request for payment of the
                     difference, if any, between the Maximum Interim Payment and the Actual
                     Interim Payment made to such Affected Professional (the “Incremental
                     Amount”); or (ii) forego payment of the Incremental Amount until the next
                     interim or final fee application hearing, at which time the Court will
                     consider and rule on the Objection if necessary.

               (f)   For the period ending September 30, 2020 and for each subsequent three-
                     month period (each, an “Interim Fee Period”), each Professional shall file
                     with the Court and serve on the Notice Parties an application (an “Interim


 43873885 v1                                    6
Case 20-81688-CRJ11      Doc 18 Filed 07/28/20 Entered 07/28/20 00:46:03                    Desc Main
                               Document    Page 6 of 19
                     Fee Application”) for interim approval and allowance of compensation and
                     reimbursement of expenses sought in the Monthly Fee Applications,
                     including any holdbacks, filed during the Interim Fee Period, pursuant to
                     Bankruptcy Code section 331. The Interim Fee Application must include a
                     summary of: (i) the Monthly Fee Applications that are the subject of the
                     request, (ii) the amount of fees and expenses requested, (iii) the amount of
                     fees and expenses paid to date or subject to an Objection, (iv) the deadline
                     for other parties and the Notice Parties to file objections (the “Additional
                     Objections”) to the Interim Fee Application, and (v) any other information
                     requested by the Court or required by the Local Rules. All Interim Fee
                     Applications shall comply with the Bankruptcy Code, the Bankruptcy
                     Rules, the Local Rules, and applicable Eleventh Circuit law.

               (g)   Each Professional shall file its Interim Fee Application on or before the
                     forty-fifth (45th) calendar day, or the next business day if such day is not a
                     business day, after the end of the applicable Interim Fee Period. For the
                     avoidance of doubt, the first Interim Fee Applications for the Professionals
                     whose retentions are approved by the Court on or prior to September 30,
                     2020 shall be filed on or before November 16, 2020.

               (h)   Additional Objections to any Interim Fee Application shall be filed and
                     served upon the affected Professional and the Notice Parties so as to be
                     received on or before the twenty-first (21st) calendar day, or the next
                     business day if such day is not a business day, following service of the
                     applicable Interim Fee Application.

               (i)   Service of the Monthly Fee Applications, Interim Fee Applications, final
                     fee applications, and notices of any hearing thereon (the “Hearing
                     Notices”) shall be limited as follows: (i) the Notice Parties shall be entitled
                     to receive the Monthly Fee Applications, Interim Fee Applications, final fee
                     applications, and Hearing Notices; and (ii) parties in interest requesting
                     notice pursuant to Bankruptcy Rule 2002 shall be entitled to receive the
                     Hearing Notices and, only upon request of the appropriate Professional, the
                     Monthly and Interim Fee Applications and final fee applications.

               (j)   The Debtors shall request that the Court schedule a hearing on Interim Fee
                     Applications at least once every six (6) months or at such other intervals as
                     the Court deems appropriate. If no Objections are pending and no
                     Additional Objections are timely filed, the Court may approve an Interim
                     Fee Application without a hearing.

               (k)   The pendency of an Objection or an Additional Objection to payment of
                     compensation or reimbursement of expenses shall not disqualify a
                     Professional from the future payment of compensation or reimbursement of
                     expenses, unless the Court orders otherwise.




 43873885 v1                                   7
Case 20-81688-CRJ11     Doc 18 Filed 07/28/20 Entered 07/28/20 00:46:03                  Desc Main
                              Document    Page 7 of 19
                 (l)   Any Professional who fails to file a Monthly Fee Application or an Interim
                       Fee Application when due will be ineligible to receive further interim
                       payments of fees or expenses under the Compensation Procedures until such
                       time as a Monthly Fee Application or Interim Fee Application is submitted
                       by the Professional. There will be no other penalties for failing to file a
                       Monthly Fee Application or an Interim Fee Application in a timely manner.

                 (m)   Neither (i) the payment of or the failure to pay, in whole or in part, monthly
                       interim compensation and reimbursement of expenses under the
                       Compensation Procedures nor (ii) the filing of or the failure to file an
                       Objection to any Monthly Fee Application or Interim Fee Application will
                       bind any party in interest or the Court with respect to the allowance of
                       interim or final applications for compensation for services rendered and
                       reimbursement of expenses of the Professionals. All fees and expenses paid
                       to the Professionals in accordance with the Compensation Procedures are
                       subject to disgorgement until final allowance by the Court.

                 (n)   Any member of a statutorily appointed committee in these Chapter 11 Cases
                       may submit statements of expenses (excluding third-party’s counsel’s fees
                       and expenses of individual committee members) and supporting vouchers
                       to the applicable committee’s counsel, which counsel will collect and
                       submit the committee members’ requests for reimbursement in accordance
                       with the Compensation Procedures; provided, however, that payment of
                       such expenses is not authorized to the extent that such authorization does
                       not exist under the Bankruptcy Code, applicable Eleventh Circuit law, the
                       Bankruptcy Rules, the Local Rules, or the practices of this Court.

                 (o)   No Professional may serve a Monthly Fee Application or file an Interim Fee
                       Application until the Court enters an order approving the retention of such
                       Professional pursuant to Bankruptcy Code sections 327 or 1103.

           10.   The Debtors submit that these Interim Compensation Procedures are consistent

 with interim compensation procedures previously approved by the Court. See, e.g., In re Runnin

 L Farms, LLC, Case No. 19-82716-CRJ11 (Bankr. N.D. Ala. Oct. 8, 2019) [Doc. 52].




 43873885 v1                                     8
Case 20-81688-CRJ11        Doc 18 Filed 07/28/20 Entered 07/28/20 00:46:03                Desc Main
                                 Document    Page 8 of 19
                                BASIS FOR RELIEF REQUESTED

           11.   Pursuant to Bankruptcy Code section 331, all professionals are entitled to submit

 applications for interim compensation and reimbursement of expenses every one-hundred and

 twenty (120) days, or more often if the Court permits. Specifically, Bankruptcy Code section 331

 provides, in relevant part, as follows:

                 A trustee, an examiner, a debtor’s attorney, or any professional
                 person employed under section 327 or 1103 of this title may apply
                 to the court not more than once every 120 days after an order for
                 relief in a case under this title, or more often if the court permits, for
                 such compensation for services rendered before the date of such an
                 application or reimbursement for expenses incurred before such date
                 as is provided under section 330 of this title. After notice and a
                 hearing, the court may allow and disburse to such applicant such
                 compensation or reimbursement.

                 11 U.S.C. § 331.

 Absent an order of this Court, Bankruptcy Code section 331 limits payment of fees and expenses

 to professionals rendering services in these Chapter 11 Cases to only three (3) times per year.

           12.   Congress’s intent in enacting Bankruptcy Code section 331 is expressed

 unequivocally in the House of Representatives and Senate Reports accompanying enactment of

 the Bankruptcy Code, which provides as follows:

                 The court may permit more frequent applications if the
                 circumstances warrant, such as in very large cases where the legal
                 work is extensive and merits more frequent payments. The court is
                 authorized to allow and order disbursement to the applicant of
                 compensation and reimbursement that is otherwise allowable under
                 section 330.

                 H.R. Rep. No. 595, 95th Cong. 1st Sess. 330 (1977); S. Rep. No.
                 989, 95th Cong., 2d Sess. 41-42 (1978).

           13.   Bankruptcy Code section 105(a) provides, in pertinent part, that “[t]he court may

 issue any order, process, or judgment that is necessary or appropriate to carry out the provisions

 of this title.” 11 U.S.C. § 105(a). As set forth below, courts have regularly entered orders, in


 43873885 v1                                         9
Case 20-81688-CRJ11          Doc 18 Filed 07/28/20 Entered 07/28/20 00:46:03                  Desc Main
                                   Document    Page 9 of 19
 accordance with Bankruptcy Code section 105(a), establishing procedures providing for the

 interim compensation and expense reimbursement of professionals on a monthly basis. Factors

 generally considered by the courts in determining whether such relief is warranted include “the

 size of [the] reorganization cases, the complexity of the issues involved, and the time required on

 the part of the attorneys for the debtors in providing services necessary to achieve a successful

 reorganization of the debtors.” In re Int’l Horizons, Inc., 10 B.R. 895, 897 (Bankr. N.D. Ga. 1981).

 In considering these factors, courts have determined that interim compensation procedures are

 appropriate to avoid having the professionals fund a debtor’s reorganization proceedings. See id.

 at 897. The Compensation Procedures are appropriate and consistent with interim compensation

 procedures established in other large chapter 11 cases in this District.

                                              NOTICE

           14.   Notice of the hearing on the relief requested in this Motion will be provided by the

 Debtors in accordance and compliance with Bankruptcy Rules 4001 and 9014, as well as

 applicable local bankruptcy rules, and is sufficient under the circumstances. The Debtors have

 provided notice of this Motion to: (i) the Bankruptcy Administrator; (ii) the Debtors’ consolidated

 list of creditors holding the forty largest unsecured claims; (iii) counsel to Whitebox Advisors

 LLC, as Priority Term Loan Lender; (iv) counsel to Cantor Fitzgerald Securities, as Priority Term

 Loan Agent under the Debtors’ prepetition Priority Term Loan Credit Agreement; (v) counsel to

 Ankura Trust Company, LLC, as FILO Agent under the Debtors’ prepetition FILO Term Loan

 Agreement, and as Exit Term Loan Agent under the Debtors’ prepetition Exit Term Loan

 Agreement; (vi) counsel to Franklin Advisors, Inc., as FILO Lender; (vii) the United States Internal

 Revenue Service; (viii) counsel to the United Mine Workers of America; and (ix) all parties

 entitled to notice pursuant to Bankruptcy Rule 2002. A copy of the Motion is also available on

 the Debtors’ case website at https://cases.primeclerk.com/RemingtonOutdoor.


 43873885 v1                                      10
Case 20-81688-CRJ11         Doc 18 Filed 07/28/20 Entered 07/28/20 00:46:03                Desc Main
                                 Document     Page 10 of 19
           15.    The Debtors submit that given the circumstances and the notice of the relief

 requested herein, no other or further notice is required.

                                       NO PRIOR REQUEST

           16.    The Debtors have not previously sought the relief requested herein from this or any

 other Court.

           WHEREFORE, the Debtors respectfully request entry of an order, substantially in the form

 attached hereto as Exhibit A, granting the relief requested herein and such further relief as may be

 appropriate and proper.

 Dated: July 28, 2020



                                                /s/ Derek F. Meek
                                                BURR & FORMAN LLP
                                                Derek F. Meek
                                                Hanna Lahr
                                                420 20th Street North, Suite 3400
                                                Birmingham, AL 35203
                                                Telephone:     (205) 251-3000
                                                Facsimile:     (205) 458-5100
                                                Email: dmeek@burr.com
                                                        hlahr@burr.com

                                                - and -

                                                O’MELVENY & MYERS LLP
                                                Stephen H. Warren (pro hac vice admission pending)
                                                Karen Rinehart (pro hac vice admission pending)
                                                400 South Hope Street
                                                Los Angeles, CA 90071-2899
                                                Telephone:    (213) 430-6000
                                                Facsimile:    (213) 430-6407
                                                Email: swarren@omm.com
                                                       krinehart@omm.com

                                                Proposed Attorneys for the
                                                Debtors and Debtors in Possession




 43873885 v1                                      11
Case 20-81688-CRJ11          Doc 18 Filed 07/28/20 Entered 07/28/20 00:46:03               Desc Main
                                  Document     Page 11 of 19
                                    Exhibit A

                       Proposed Interim Compensation Order




 43873885 v1

Case 20-81688-CRJ11   Doc 18 Filed 07/28/20 Entered 07/28/20 00:46:03   Desc Main
                           Document     Page 12 of 19
                          IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                     NORTHERN DIVISION


     In re:                                                        Chapter 11

     REMINGTON OUTDOOR COMPANY, INC.,                              Case No. 20-81688-11
     et al.,1
                                                                   Joint Administration Requested
                                   Debtors.


          ORDER ESTABLISHING PROCEDURES FOR INTERIM COMPENSATION
             AND REIMBURSEMENT OF EXPENSES FOR PROFESSIONALS

              This matter came to be heard upon the motion (the “Motion”)2 of Remington Outdoor

 Company, Inc. and its affiliated debtors, as debtors and debtors in possession (collectively, the

 “Debtors”), for entry of an order, pursuant to Section 331 of the Bankruptcy Code, setting

 procedures for periodic interim allowance of compensation and reimbursement of expenses for the

 Debtors’ professionals in the above-captioned Chapter 11 Cases. Upon consideration of the

 Motion and it appearing that proper and adequate notice of the Motion has been given and that no

 other or further notice is necessary; and having determined that the relief requested in the Motion

 is in the best interests of the Debtors, their estates, their creditors, and other parties in interest; and

 upon the record herein; and after due deliberation thereon; and good and sufficient cause appearing

 therefor, it is HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

              1.    The Motion is GRANTED on a final basis as set forth herein.


 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
 Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc.
 (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
 Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
 Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW, Huntsville,
 AL 35824.

 2
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.



 43873885 v1

Case 20-81688-CRJ11               Doc 18 Filed 07/28/20 Entered 07/28/20 00:46:03                          Desc Main
                                       Document     Page 13 of 19
           2.   Except as otherwise provided in an order of the Court authorizing the retention of

 a specified Professional, the Professionals specifically retained pursuant to an order of the Court

 in these Chapter 11 Cases may seek interim payment of compensation and reimbursement of

 expenses in accordance with the following Interim Compensation Procedures:

                (a)    On or after the fifteenth (15th) day, or the next business day if such day is
                       not a business day, of each month following the month for which
                       compensation is sought (the “Compensation Period”), each Professional
                       seeking interim allowance of its fees and expenses may file an application
                       that will include the relevant time entry and description and expense detail
                       for interim allowance of compensation and services rendered and
                       reimbursement of expenses incurred during the preceding month (a
                       “Monthly Fee Application”) with the Court, pursuant to Bankruptcy Code
                       section 331, for interim approval and allowance of compensation for
                       services rendered and reimbursement of expenses incurred during the
                       Compensation Period. Each Professional shall serve the Monthly Fee
                       Application on the following parties (the “Notice Parties”):

                       (i)       the Debtors, Remington Outdoor Company, Inc., et al., 100
                                 Electronics Boulevard SW, Huntsville, AL 35824;

                       (ii)      proposed co-counsel to the Debtors, O’Melveny & Myers LLP, 400
                                 South Hope Street, Los Angeles, CA 90071 (Attn: Stephen H.
                                 Warren, Esq. and Karen Rinehart, Esq.);

                       (iii)     proposed co-counsel to the Debtors, Burr & Forman LLP, 420 20th
                                 Street North, Suite 3400, Birmingham, AL 35203 (Attn: Derek F.
                                 Meek, Esq. and Hanna Lahr, Esq.);

                       (iv)      counsel to Whitebox Advisors LLC, as Priority Term Loan Lender,
                                 Brown Rudnick LLP, One Financial Center, Boston, MA 02111
                                 (Attn: Andreas Andromalos, Esq. and Tia C. Wallach, Esq.), and
                                 Balch & Bingham LLP, 1901 Sixth Avenue North, Suite 1500,
                                 Birmingham, AL 35203 (Attn: Jeremy Retherford);

                       (v)       counsel to Cantor Fitzgerald Securities, as Priority Term Loan
                                 Agent under the Debtors’ prepetition Priority Term Loan Credit
                                 Agreement, Shipman & Goodwin LLP, One Constitution Plaza,
                                 Hartford, CT 06103 (Attn: Kathleen M. LaManna, Esq. and Nathan
                                 Plotkin, Esq.), and Balch & Bingham LLP, 1901 Sixth Avenue
                                 North, Suite 1500, Birmingham, AL 35203 (Attn: Jeremy
                                 Retherford);




 43873885 v1                                     2
Case 20-81688-CRJ11           Doc 18 Filed 07/28/20 Entered 07/28/20 00:46:03             Desc Main
                                   Document     Page 14 of 19
                     (vi)      counsel to Ankura Trust Company, LLC as FILO Agent under the
                               Debtors’ prepetition FILO Term Loan Agreement and Exit Term
                               Loan Agent under the Exit Term Loan Agreement, Davis Polk &
                               Wardwell, 450 Lexington Avenue, New York, NY 10017 (Attn:
                               Donald Bernstein, Esq. and Joanna McDonald, Esq.), and Hand
                               Arendall Harrison Sale, 1810 5th Avenue North, Suite 400,
                               Birmingham, AL 35203 (Attn: Benjamin S. Goldman, Esq.);

                     (vii)     counsel to Franklin Advisors, Inc., as FILO Lender, Pillsbury
                               Winthrop Shaw Pittman LLP, Four Embarcadero Center, 22nd
                               Floor, San Francisco, CA 94111-5998 (Attn: Joshua Morse, Esq.
                               and Andrew Alfano, Esq.), and Christian & Small LLP, 505 North
                               20th Street, Suite 1800, Birmingham, AL 35203 (Attn: Daniel
                               Sparks, Esq. and Bill Bensinger, Esq.);

                     (viii) counsel to the United Mine Workers of America, 18354 Quantico
                            Gateway Dr., Suite 200, Triangle, VA 22172 (Attn: Deborah Stern,
                            Esq.);

                     (ix)      the Office of the Bankruptcy Administrator for the Northern District
                               of Alabama, P.O. Box 3045, Decatur, AL 35602 (Attn: Richard M.
                               Blythe, Esq.); and

                     (x)       counsel for any statutory committee appointed in these Chapter 11
                               Cases.

               (b)   The first Monthly Fee Application submitted by each Professional shall
                     cover the period from the effective date of such Professional’s retention
                     through and including the last day of the month following such date. For
                     the avoidance of doubt, the first Monthly Fee Application for the
                     Professionals whose retentions are approved by the Court on or prior to July
                     31, 2020 shall be on or after August 15, 2020.

               (c)   Any Professional who fails to file a Monthly Fee Application for a particular
                     month(s) may subsequently submit a consolidated Monthly Fee Application
                     for a particular month(s). All Monthly Fee Applications shall comply with
                     the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure (the
                     “Bankruptcy Rules”), and, to the extent applicable, the Local Rules for the
                     United States Bankruptcy Court for the Northern District of Alabama (the
                     “Local Rules”).

               (d)   Each Notice Party will have ten (10) calendar days, or the next business day
                     if such day is not a business day, after service of a Monthly Fee Application
                     to object thereto (the “Objection Deadline”). Upon the expiration of the
                     Objection Deadline: (i) if no objections have been filed, each Professional
                     shall file a certificate of no objection, or a certificate of partial no objection
                     with the Court, whichever is applicable, after which the Debtors shall be



 43873885 v1                                     3
Case 20-81688-CRJ11         Doc 18 Filed 07/28/20 Entered 07/28/20 00:46:03                 Desc Main
                                 Document     Page 15 of 19
                     authorized to pay such Professional an amount equal to 80% of the fees and
                     100% of the expenses requested in its Monthly Fee Application (the
                     “Maximum Interim Payment”); or (ii) if an objection is properly filed, the
                     Professional shall be entitled to 80% of the fees and 100% of the expenses
                     not subject to an objection (the “Actual Interim Payment”).

               (e)   If any Notice Party objects to a Professional’s Monthly Fee Application (the
                     “Affected Professional”), it must, on or before the expiration of the
                     Objection Deadline, file with the Court and serve on the Affected
                     Professional and each Notice Party a written objection (an “Objection”) so
                     as to be received on or before the Objection Deadline. The Objection shall
                     specifically identify the objectionable fees and expenses, including the
                     amount of the applicable fees and expenses, and the basis for the Objection.
                     Thereafter, the objecting party and the Affected Professional may attempt
                     to resolve the Objection on a consensual basis. If the parties are able to
                     resolve their dispute, the Affected Professional shall serve on the Notice
                     Parties a statement indicating that the Objection has been withdrawn or
                     settled, and the Debtors shall promptly pay, in accordance with
                     subparagraph (d) that portion of the Monthly Fee Application that is no
                     longer subject to an Objection up to the Maximum Interim Payment. If the
                     parties are unable to resolve their dispute within twenty-one (21) calendar
                     days, or the next business day if such day is not a business day, after service
                     of the Objection, the affected Professional may either: (i) file a response to
                     the Objection with the Court, together with a request for payment of the
                     difference, if any, between the Maximum Interim Payment and the Actual
                     Interim Payment made to such Affected Professional (the “Incremental
                     Amount”); or (ii) forego payment of the Incremental Amount until the next
                     interim or final fee application hearing, at which time the Court will
                     consider and rule on the Objection if necessary.

               (f)   For the period ending September 30, 2020 and for each subsequent three-
                     month period (each, an “Interim Fee Period”), each Professional shall file
                     with the Court and serve on the Notice Parties an application (an “Interim
                     Fee Application”) for interim approval and allowance of compensation and
                     reimbursement of expenses sought in the Monthly Fee Applications,
                     including any holdbacks, filed during the Interim Fee Period, pursuant to
                     Bankruptcy Code section 331. The Interim Fee Application must include a
                     summary of: (i) the Monthly Fee Applications that are the subject of the
                     request, (ii) the amount of fees and expenses requested, (iii) the amount of
                     fees and expenses paid to date or subject to an Objection, (iv) the deadline
                     for other parties and the Notice Parties to file objections (the “Additional
                     Objections”) to the Interim Fee Application, and (v) any other information
                     requested by the Court or required by the Local Rules. All Interim Fee
                     Applications shall comply with the Bankruptcy Code, the Bankruptcy
                     Rules, the Local Rules, and applicable Eleventh Circuit law.




 43873885 v1                                   4
Case 20-81688-CRJ11     Doc 18 Filed 07/28/20 Entered 07/28/20 00:46:03                  Desc Main
                             Document     Page 16 of 19
               (g)   Each Professional shall file its Interim Fee Application on or before the
                     forty-fifth (45th) calendar day, or the next business day if such day is not a
                     business day, after the end of the applicable Interim Fee Period. For the
                     avoidance of doubt, the first Interim Fee Applications for the Professionals
                     whose retentions are approved by the Court on or prior to September 30,
                     2020 shall be filed on or before November 16, 2020.

               (h)   Additional Objections to any Interim Fee Application shall be filed and
                     served upon the affected Professional and the Notice Parties so as to be
                     received on or before the twenty-first (21st) calendar day, or the next
                     business day if such day is not a business day, following service of the
                     applicable Interim Fee Application.

               (i)   Service of the Monthly Fee Applications, Interim Fee Applications, final
                     fee applications, and notices of any hearing thereon (the “Hearing
                     Notices”) shall be limited as follows: (i) the Notice Parties shall be entitled
                     to receive the Monthly Fee Applications, Interim Fee Applications, final fee
                     applications, and Hearing Notices; and (ii) parties in interest requesting
                     notice pursuant to Bankruptcy Rule 2002 shall be entitled to receive the
                     Hearing Notices and, only upon request of the appropriate Professional, the
                     Monthly and Interim Fee Applications and final fee applications.

               (j)   The Debtors shall request that the Court schedule a hearing on Interim Fee
                     Applications at least once every six (6) months or at such other intervals as
                     the Court deems appropriate. If no Objections are pending and no
                     Additional Objections are timely filed, the Court may approve an Interim
                     Fee Application without a hearing.

               (k)   The pendency of an Objection or an Additional Objection to payment of
                     compensation or reimbursement of expenses shall not disqualify a
                     Professional from the future payment of compensation or reimbursement of
                     expenses, unless the Court orders otherwise.

               (l)   Any Professional who fails to file a Monthly Fee Application or an Interim
                     Fee Application when due will be ineligible to receive further interim
                     payments of fees or expenses under the Compensation Procedures until such
                     time as a Monthly Fee Application or Interim Fee Application is submitted
                     by the Professional. There will be no other penalties for failing to file a
                     Monthly Fee Application or an Interim Fee Application in a timely manner.

               (m)   Neither (i) the payment of or the failure to pay, in whole or in part, monthly
                     interim compensation and reimbursement of expenses under the
                     Compensation Procedures nor (ii) the filing of or the failure to file an
                     Objection to any Monthly Fee Application or Interim Fee Application will
                     bind any party in interest or the Court with respect to the allowance of
                     interim or final applications for compensation for services rendered and
                     reimbursement of expenses of the Professionals. All fees and expenses paid


 43873885 v1                                   5
Case 20-81688-CRJ11     Doc 18 Filed 07/28/20 Entered 07/28/20 00:46:03                  Desc Main
                             Document     Page 17 of 19
                        to the Professionals in accordance with the Compensation Procedures are
                        subject to disgorgement until final allowance by the Court.

                 (n)    Any member of a statutorily appointed committee in these Chapter 11 Cases
                        may submit statements of expenses (excluding third-party’s counsel’s fees
                        and expenses of individual committee members) and supporting vouchers
                        to the applicable committee’s counsel, which counsel will collect and
                        submit the committee members’ requests for reimbursement in accordance
                        with the Compensation Procedures; provided, however, that payment of
                        such expenses is not authorized to the extent that such authorization does
                        not exist under the Bankruptcy Code, applicable Eleventh Circuit law, the
                        Bankruptcy Rules, the Local Rules, or the practices of this Court.

                 (o)    No Professional may serve a Monthly Fee Application or file an Interim Fee
                        Application until the Court enters an order approving the retention of such
                        Professional pursuant to Bankruptcy Code sections 327 or 1103.

           3.    In each Interim Fee Application and final fee application, all Professionals who

 have been or are hereafter retained pursuant to sections 327 or 1103 of the Bankruptcy Code,

 unless otherwise provided in an order by the Court, shall apply for compensation for professional

 services rendered and reimbursement of expenses incurred in connection with the Debtors’

 Chapter 11 Cases in compliance with sections 330 and 331 of the Bankruptcy Code and applicable

 provisions of the Bankruptcy Rules, Local Rules, and any other applicable procedures and orders

 of the Court.

           4.    All time periods set forth in this Order shall be calculated in accordance with

 Bankruptcy Rule 9006(a).

           5.    Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 7062,

 9014 or otherwise, this Order shall be immediately effective and enforceable upon its entry.

           6.    The Debtors are authorized and empowered to take all actions necessary or

 appropriate to implement the relief granted in this Order.

           7.    The Court retains jurisdiction with respect to all matters arising from or related to

 the interpretation or implementation of this Order.



 43873885 v1                                       6
Case 20-81688-CRJ11         Doc 18 Filed 07/28/20 Entered 07/28/20 00:46:03                 Desc Main
                                 Document     Page 18 of 19
 Dated:        _____________, 2020


                                          UNITED STATES BANKRUPTCY JUDGE




 43873885 v1                                7
Case 20-81688-CRJ11        Doc 18 Filed 07/28/20 Entered 07/28/20 00:46:03   Desc Main
                                Document     Page 19 of 19
